Citation Nr: 1509954	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for colon polyps.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision, sent to the Veteran in August 2010, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2014, the Veteran's case was remanded for further development.  The case has since been returned to the Board.  

It appears that the issues of entitlement to service connection for pain the finger and toe joints, as well as pain the feet, have been raised by the record in an August 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary regarding the Veteran's service connection claims for prostate problems, colon polyps, hypertension, and acquired psychiatric disorder.

In the February 2014, the Board remanded the Veteran's claim to schedule him for VA examinations for the claimed disabilities.  The Veteran did not appear at the scheduled examinations.  A review of the record shows a January 2013 statement from the Veteran indicating that he lives in Mexicali, Mexico, and does not come to the U.S. very often.  He stated that it is difficult and expensive for him to travel to the San Diego area for any VA medical treatment or examinations.  

VA has developed Disability Benefit Questionnaires (DBQs) to assist with the Compensation and Pension (C&P) process for Veterans.  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the C&P claims process.  A non-VA provider can complete a DBQ, using a version of the DBQ released to the public by OMB.  

The Board finds that it would be helpful to the Veteran's unique circumstances to provide him with public DBQs for his claimed prostate problems, colon polyps, hypertension, and acquired psychiatric disorder, so he can provide them to his treating providers in Mexico for the requisite etiological opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the publically-released DBQs pertaining to his claimed prostate problems, colon polyps, hypertension, and acquired psychiatric disorder.  He should be provided notice as to what the DBQs entail, who should fill them out, and where to submit them to.  

2.  The AOJ should also undertake any other development it determines to be warranted.  Including obtaining opinions for the claimed disabilities without the Veteran's presence-if indicated.  

3.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







